UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q R Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 OR * Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-51507 WATERSTONE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Federal 20-3598485 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11200 W. Plank Ct. Wauwatosa, WI53226 (414)761-1000 (Address, including Zip Code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes R No * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer * Accelerated filer R Non-accelerated filer * Smaller Reporting Company * Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes * No R The number of shares outstanding of the issuer’s common stock, $0.01 par value per share, was 31,250,097 at April 30, 2011. WATERSTONE FINANCIAL, INC. 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item l. Financial Statements Consolidated Statements of Financial Condition as of March 31, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2011 and 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7-29 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30-43 Item3. Quantitative and Qualitative Disclosures about Market Risk 44 Item4. Controls and Procedures 45 PART II. OTHER INFORMATION 46 Item1. Legal Proceedings 46 Item1A. Risk Factors 46 Item6. Exhibits 46 Signatures 47 Certification Certification Certification Certification - 2 - Table of Contents PART I — FINANCIAL INFORMATION Item1. Financial Statements WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, Assets (In Thousands, except share data) Cash $ Federal funds sold Short term investments - 5 Cash and cash equivalents Securities available for sale (at fair value) Securities held to maturity (at amortized cost), fair value of $2,575 in 2011 and $2,501 in 2010 Loans held for sale (at fair value) Loans receivable Less: Allowance for loan losses Loans receivable, net Office properties and equipment, net Federal Home Loan Bank stock (at cost) Cash surrender value of life insurance Real estate owned Prepaid expenses and other assets Total assets $ Liabilities and Shareholders’ Equity Liabilities: Demand deposits $ Money market and savings deposits Time deposits Total deposits Short term borrowings Long term borrowings Advance payments by borrowers for taxes Other liabilities Total liabilities Shareholders’ equity: Preferred stock (par value $.01 per share) Authorized 20,000,000 shares, no shares issued — — Common stock (par value $.01 per share) Authorized - 200,000,000 shares in 2011 and 2010 Issued - 33,974,450 shares in 2011 and in 2010 Outstanding - 31,250,097 shares in 2011 and in 2010 Additional paid-in capital Accumulated other comprehensive income, net of taxes Retained earnings Unearned ESOP shares ) ) Treasury shares (2,724,353 shares), at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ See Accompanying Notes to Unaudited Consolidated Financial Statements. - 3 - Table of Contents WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, (In Thousands, except share data) Interest income: Loans $ Mortgage-related securities Debt securities, cash and cash equivalents Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on loans and deposits Increase in cash surrender value of life insurance Mortgage banking income Other Total noninterest income Noninterest expenses: Compensation, payroll taxes, and other employee benefits Occupancy, office furniture and equipment Advertising Data processing Communications Professional fees Real estate owned FDIC insurance premiums Other Total noninterest expenses Income (loss) before income taxes ) Income taxes 39 - Net income (loss) $ ) Income (loss) per share: Basic $ ) Diluted $ ) Weighted average shares outstanding: Basic Diluted See Accompanying Notes to Unaudited Consolidated Financial Statements. - 4 - Table of Contents WATERSONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Accumulated Additional Other Unearned Total Common Stock Paid-In Comprehensive Retained ESOP Treasury Shareholders' Shares Amount Capital Loss Earnings Shares Shares Equity (In Thousands) Balances at December 31, 2009 $ ) ) ) Comprehensive income: Net income — Other comprehensive income: Net unrealized holding gain on available for sale securities arising during the period, net of taxes of $588 — Reclassification of adjustment for net losses on available for sale securities realized during the period, net of taxes of $4 — — — 7 — — — 7 Total comprehensive income ESOP shares committed to be released to Plan participants — — ) — — — 48 Stock based compensation — Balances at March 31, 2010 $ ) ) ) Balances at December 31, 2010 $ ) ) Comprehensive income (loss): Net loss — ) — — ) Other comprehensive income (loss): Net unrealized holding loss on available for sale securities arising during the period, net of taxes of $51 — — — ) — — — ) Total comprehensive income (loss) ) ESOP shares committed to be released to Plan participants — — ) — — — 54 Stock based compensation — Balances at March 31, 2011 $ ) ) See Accompanying Notes to Unaudited Consolidated Financial Statements. - 5 - Table of Contents WATERSONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, (In Thousands) Operating activities: Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan losses Depreciation Deferred income taxes 39 ) Stock based compensation Net amortization of premium on debt and mortgage-related securities (6 ) Amortization of unearned ESOP shares 54 48 Loss on sale of real estate owned and other assets Gain on sale of loans held for sale ) ) Loans originated for sale ) ) Proceeds on sales of loans originated for sale Increase in accrued interest receivable ) ) Increase in cash surrender value of bank owned life insurance ) ) Decrease in accrued interest on deposits and borrowings ) ) Decrease in other liabilities ) ) (Increase) decrease in accrued tax receivable ) Other Net cash provided by operating activities Investing activities: Net decrease in loans receivable Purchases of: Debt securities ) ) Premises and equipment, net ) ) Proceeds from: Principal repayments on mortgage-related securities Sales of mortgage-related securities — Sales of debt securities — Maturities of debt securities Sales of real estate owned and other assets Net cash provided by investing activities Financing activities: Net increase (decrease) in deposits ) Net change in short-term borrowings ) ) Net change in advance payments by borrowers for taxes Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental information: Cash paid, credited or (received) during the period for: Income tax payments (refunds) 67 ) Interest payments Noncash investing activities: Loans receivable transferred to real estate owned See Accompanying Notes to Unaudited Consolidated Financial Statements. - 6 - Table of Contents WATERSTONE FINANCIAL, INC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 — Basis of Presentation The consolidated financial statements include the accounts of Waterstone Financial, Inc. (the “Company”) and the Company’s subsidiaries. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information, Rule10-01 of RegulationS-X and the instructions to Form 10-Q. The financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position, results of operations, changes in shareholders’ equity, and cash flows of the Company for the periods presented. The accompanying unaudited consolidated financial statements and related notes should be read in conjunction with the Company’s December 31, 2010 Annual Report on Form 10-K. Operating results for the three months ended March 31, 2011, are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The preparation of the unaudited consolidated financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period.Significant items subject to such estimates and assumptions include the allowance for loan losses, deferred income taxes, certain investment securities and real estate owned.Actual results could differ from those estimates. - 7 - Table of Contents Note 2 — Securities Securities Available for Sale The amortized cost and fair values of the Company’s investment in securities available for sale follow: March 31, 2011 Gross Gross Amortized unrealized unrealized cost gains losses Fair value (In Thousands) Mortgage-backed securities $ ) Collateralized mortgage obligations: Government sponsored enterprise issued ) Private-label issued ) Mortgage-related securities ) Government sponsored enterprise bonds ) Municipal securities ) Other debt securities — Debt securities ) $ ) December 31, 2010 Gross Gross Amortized unrealized unrealized cost gains losses Fair value (In Thousands) Mortgage-backed securities $ ) Collateralized mortgage obligations: Government sponsored enterprise issued ) Private-label issued ) Mortgage-related securities ) Government sponsored enterprise bonds ) Municipal securities ) Other debt securities — Debt securities ) $ ) - 8 - Table of Contents The majority of the Company’s mortgage-backed securities and collateralized mortgage obligations issued by government sponsored enterprises are guaranteed by either Fannie Mae or Freddie Mac.At March 31, 2011, $41.4 million of the Company’s government sponsored entity bonds and $57.3 million of the Company’s mortgage-related securities were pledged as collateral to secure repurchase agreement obligations of the Company. The amortized cost and fair values of investment securities by contractual maturity at March 31, 2011, are shown below. Actual maturities may differ from contractual maturities because issuers have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (In Thousands) Debt securities Due within one year $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-related securities $ Gross unrealized losses on securities available for sale and the fair value of the related securities, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position were as follows: March 31, 2011 Less than 12 months 12 months or longer Total Fair Unrealized Fair Unrealized Fair Unrealized value loss value loss value loss (In Thousands) Mortgage-backed securities $ ) — — ) Collateralized mortgage obligations: Government sponsored entities ) — — ) Private-label issue (1 ) ) ) Government sponsored enterprise bonds ) — — ) Municipal securities ) ) ) $ ) ) ) December 31, 2010 Less than 12 months 12 months or longer Total Fair Unrealized Fair Unrealized Fair Unrealized value loss value loss value loss (In Thousands) Mortgage-backed securities $ ) — — ) Collateralized mortgage obligations: Government sponsored entities ) — — ) Private-label issue — — ) ) Government sponsored enterprise bonds ) — — ) Municipal securities ) ) ) $ ) ) ) The Company reviews the investment securities portfolio on a quarterly basis to monitor its exposure to other-than-temporary impairment.In evaluating whether a security’s decline in market value is other-than-temporary, management considers the length of time and extent to which the fair value has been less than cost, financial condition of the issuer and the underlying obligors, quality of credit enhancements, volatility of the fair value of the security, the expected recovery period of the security and ratings agency evaluations.In addition, with regard to its debt securities, the Company may also evaluate payment structure, whether there are defaulted payments or expected defaults, prepayment speeds and the value of any underlying collateral.For certain debt securities in unrealized loss positions, the Company prepares cash flow analyses to compare the present value of cash flows expected to be collected from the security with the amortized cost basis of the security. - 9 - Table of Contents As of March 31, 2011, the Company had six securities which had been in an unrealized loss position for twelve months or longer, including one private-label collateralized mortgage obligation security and five municipal securities.Based upon the aforementioned factors, the Company identified two collateralized mortgage obligation securities at March 31, 2011 with a combined amortized cost of $20.7 million for which a cash flow analysis was performed to determine whether an other-than-temporary impairment was warranted.This evaluation indicated that the two collateralized mortgage obligations were other-than-temporarily impaired.Estimates of discounted cash flows based on expected yield at time of original purchase, prepayment assumptions based on actual and anticipated prepayment speed, actual and anticipated default rates and estimated level of severity given the loan to value ratios, credit scores, geographic locations, vintage and levels of subordination related to the security and its underlying collateral resulted in a projected credit loss on the collateralized mortgage obligations.One of these securities had been deemed other-than-temporarily impaired in 2008 and a cumulative-effect adjustment of $1.1 million was made to retained earnings as of January 1, 2009 to reflect the difference between the present value of cash flows expected to be collected and the amortized cost basis as of the beginning of the period in which the aforementioned accounting principals were adopted.Additional estimated credit losses on the two collateralized mortgage obligations of $1.1 million were charged to earnings during the year ended December 31, 2009.The fair value of these two securities was $19.8 million as of March 31, 2011.As of March 31, 2011, unrealized losses on these collateralized mortgage obligations include other-than-temporary impairment recognized in other comprehensive income (before taxes) of $935,000. The following table presents the change in other-than-temporary credit related impairment charges on collateralized mortgage obligations for which a portion of the other-than-temporary impairments related to other factors was recognized in other comprehensive loss. (in thousands) Credit related impairments on securities as of December 31, 2009 Credit related impairments related to securites for which an other-than-temporary impairment was not previously recognized - Increase in credit related impairments related to securities for which an other-than- temporary impairment was previously recognized - Reduction for increases in cash flows expected over the remaining life of the securities ) Credit related impairments on securities as of December 31, 2010 $ Credit related impairments related to securites for which an other-than-temporary impairment was not previously recognized - Increase in credit related impairments related to securities for which an other-than- temporary impairment was previously recognized - Reduction for increases in cash flows expected over the remaining life of the securities - Credit related impairments on securities as of March 31, 2011 $ Exclusive of the two aforementioned collateralized mortgage obligations, the Company has determined that the decline in fair value of the remaining securities is not attributable to credit deterioration, and based on the foregoing evaluation criteria and as the Company does not intend to sell nor is it more likely than not that it will be required to sell these securities before recovery of the amortized cost basis, these securities are not considered other-than-temporarily impaired. Continued deterioration of general economic market conditions could result in the recognition of future other-than-temporary impairment losses within the investment portfolio and such amounts could be material to our consolidated financial statements. Securities Held to Maturity As of March 31, 2011, the Company held one security that has been designated as held to maturity.The security has an amortized cost of $2.65 million and an estimated fair value of $2.58 million.The final maturity of this security is 2022, however, it is callable quarterly.The Company has performed an assessment to determine whether this security is other-than-temporarily impaired.Based upon a number of factors, including significant and repeated investments on the part of the United States government, the Company has determined that the security is not other-than-temporarily impaired at March 31, 2011. - 10 - Table of Contents Note 3 — Loans Receivable Loans receivable are summarized as follows: March 31, December 31, (In Thousands) Mortgage loans: Residential real estate: One- to four-family $ Over four-family residential Home equity Commercial real estate Construction and land Consumer loans Commercial business loans Gross loans receivable Less: Undisbursed loan proceeds Unearned loan fees Total loans receivable $ The Company provides several types of loans to its customers, including residential, construction, commercial and consumer loans.Significant loan concentrations are considered to exist for a financial institution when there are amounts loaned to one borrower or to multiple borrowers engaged in similar activities that would cause them to be similarly impacted by economic or other conditions.While credit risks tend to be geographically concentrated in the Company’s Milwaukee metropolitan area and while 87.7% of the Company’s loan portfolio involves loans that are secured by residential real estate, there are no concentrations with individual or groups of related borrowers.While the real estate collateralizing these loans is primarily residential in nature, it ranges from owner-occupied single family homes to large apartment complexes.In addition, real estate collateralizing $118.1 million or 9.0% of total mortgage loans is located outside of the state of Wisconsin.The Company does not have a concentration of loans in any specific industry. The unpaid principal balance of loans serviced for others was $6.3 million at both March 31, 2011 and December 31, 2010. These loans are not reflected in the consolidated financial statements. During the three months ended March 31, 2011, $183.0 million in residential loans were originated for sale.During the same period sales of loans held for sale totaled $250.0 million in loans held for sale at a gain of $6.2 million. - 11 - Table of Contents An analysis of past due financing receivables as of March 31, 2011 and December 31, 2010: As of March 31, 2011 1-59 Days Past Due (1) 60-89 Days Past Due (2) Greater Than 90 Days Total Past Due Current (3) Total Loans Mortgage loans: (In Thousands) Residential real estate: One- to four-family $ Over four-family Home equity Construction and land 62 Commercial real estate - Consumer - Commercial loans - - Total $ As of December 31, 2010 Mortgage loans: Residential real estate: One- to four-family $ Over four-family Home equity 96 Construction and land Commercial real estate Consumer - Commercial loans - Total $ Includes $11.6 million and $3.5 million for March 31, 2011 and December 31, 2010, respectively, which are on non-accrual status. Includes $4.7 million and $3.0 million for March 31, 2011 and December 31, 2010, respectively, which are on non-accrual status. Includes $16.4 million and $15.8 million for March 31, 2011 and December 31, 2010, respectively, which are on non-accrual status. As of March 31, 2011 and December 31, 2010, there are no loans that are 90 or more days past due and still accruing. - 12 - Table of Contents A summary of the activity for the three months ended March 31, 2011 and 2010 in the allowance for loan losses follows: One- to Four- Family Over Four Family Home Equity Construction and Land Commercial Real Estate Consumer Commercial Total (In Thousands) Three months ended March 31, 2011 Balance at beginning of period $ 28 Provision for loan losses (5 ) ) 5 Charge-offs ) ) ) (4
